                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ROBERT MEYERS, JR.                             :           CIVIL ACTION
                                                   :
      v.                                           :           No. 16-5584
                                                   :
    NANCY A. BERRYHILL                             :
    COMMISSIONER OF SOCIAL                         :
    SECURITY
                                             ORDER

           AND NOW, this 9th day of January, 2019, upon consideration of Plaintiff Robert Myers,

Jr.’s Brief and Statement of Issues in Support of Request for Review, the Commissioner of Social

Security’s response thereto, and Plaintiff’s reply, and after careful review of the Report and

Recommendation of United States Magistrate Judge Henry S. Perkin, to which no objections have

been filed, 1 it is ORDERED:

           1.     The above-captioned case shall be REMOVED from SUSPENSE;

           2.     The Report and Recommendation (Document 16) is APPROVED AND

                  ADOPTED; and

           3.     Plaintiff’s Request for Review (Document 10) is DENIED.


                                                              BY THE COURT:




                                                              /s/ Juan R. Sánchez
                                                              Juan R. Sánchez, C.J.



1
 The Report and Recommendation was sent to all parties of record on August 31, 2018, together
with a Notice from the Clerk of Court advising the parties of their obligation to file any objections
within fourteen days after service of the Notice. See Local R. Civ. P. 72.1 IV(b) (“Any party may
object to a magistrate judge’s proposed findings, recommendations or report under 28 U.S.C.
636(b)(1)(B) . . . within fourteen (14) days after being served with a copy thereof.”). As of today’s
date, no objections have been filed.
